DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/12/2022 has been entered. Claims 1, 10 have been amended and claims 5, 13 have been cancelled. Therefore, claims 1-4, 6-12 and 14-16 are now pending in the application.

Allowable Subject Matter
Claims 1-4, 6-12 and 14-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Schappler et al. (US – 5,560,688) discloses Pressure Control Apparatus in a Vehicle comprising:
a pressure sensor (5, Fig: 1) configured to detect a pressure value within the braking system mounted in a vehicle (Title), and collect the detected pressure value as an analog pressure signal (The monitor controller (6) has analog/digital converters at its inputs and is thus also able to process analog input signals, Col: 2, Ln: 45-50, Fig: 1, 4-5); and
a control device (6, Fig: 1) configured to calibrate the analog pressure signal received from the pressure sensor, convert the calibrated analog pressure signal into a digital pressure signal, and output the digital pressure signal (These analog signals are scanned in a known manner and are converted into a digital number for further processing, Col: 2, Ln: 46 – Col: 3, Ln: 6).
However, prior art fails to disclose wherein the control device increases the number of measurement points as the pressure value decreases.
Prior art fails to disclose or suggest these limitations recited in independent claim 1 and10. Therefore, independent claims 1 and 10 are allowable. Claims 2-4, 6-9 and 11-12 are also allowable by virtue of their dependencies from claims 1 and 10 accordingly.
Further, prior art also fails to disclose comparing, by a control device, the analog pressure signal to a preset zone reference value, converting the analog pressure signal into a scaling and digital pressure signal according to the comparison result, and outputting the scaling and digital pressure signal which recited in independent claim 14. Therefore, independent claim 14 is allowable. Claims 15 and 16 are also allowable by virtue of their dependencies from claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657